ORDER
Tsoucalas, Judge:
In accordance with the decision (Nov. 29, 1995) and mandate (Dec. 4,1995) of the United States Court of Appeals for the Federal Circuit, Appeal No. 94-1344, remanding this case with instructions, it is
Ordered that the judgment of this Court in Torrington Company v. United States, 18 CIT 245, Slip Op. 94-51 (Mar. 30,1994), affirming the Department of Commerce, International Trade Administration’s (“Commerce”) Redetermination Pursuant to Court Remand, The Torrington Co. v. United States, 17 CIT 951, 832 F. Supp. 393 (1993), which added the full amount of France’s value added tax (“VAT”) paid on each sale in the home market to foreign market value (“FMV”) without a circumstance of sale adjustment to account for France’s VAT in calculating the dumping margin, is vacated; and it is further
Ordered that, as Commerce has informed the Court that it now wishes to return to the tax-neutral methodology that was found by the appellate court to be reasonable in Federal-Mogul Corp. v. United States, 63 F.3d 1572 (Fed. Cir. 1995), this case is remanded to Commerce to recalculate the final dumping margin at issue by implementing the change in tax adjustment methodology based on the amount of foreign tax, rather than tax rate and adding that amount to United States price to establish the dumping margins; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.